I’laE   L%?K’TO        Y GENERA&




Dr. J. W. Edgar              Opinion No. WW-990
Commissioner of Education
State Department of         Re:   Whether more than five
 Education                        students from any of the
Austin, Texas                     Nations of the American
                                  continents can attend a
                                  Texas College exempt from
                                  tuition payment under the
                                  provisions of Article
                                  2654e, Vernon's Civil
Dear Dr. Edgar:                   Statutes.
     In your letter requesting:& opinion from this office,
you ask whether more than five students from any one of the
Nations of the American continents may attend a Texas College
exempt from tuition payments under the provisions of Article
2654e, Vernon's Civil Statutes.
     Article 2654e, Vernon's Civil Statutes, Senate Bill 4,     *
                                     p. 38, 8 1, provides in
Acts 47th Legislature, 1941, ch. 25,.,
part:
         "The governing boards of the several ln-
    stitutlons of collegiate rank, supported in
    whole or In part by public funds appropriated
    from the State Treasury, are hereby authorized
    and directed to except and exempt five (5)
    native born students annually from each of the
    other nations of the Amerioan continents from
    the payment of tuition fees; . . ilprovided
    further that the total number of students en-
    titled to the benefits provided herein shall
    never exceed one hundred (100) annually; and
    provided further that the State Board of Educa-
    tion, In cooperation with,representatives of
    the governing boards . . . shall formulate and
    prescribe a plan for the admission and dlstrl-
    bution of all applicants desiring to qualify
    under the provision8 of this Act. . . .'
Dr. J. W. Edgar, Page 2 @W-990)


     It Is a basic rule of construction that when a statute
Is clear and unambiguous, It must be given effect wlthout
attempting to construe or Interpret the law, 39 Tex. Jur.
"Statutes," Sec. 90, p. 168.
     Further, It Is well settled that when a statute gives
authority to do a particular thing and prescribes a mode of
doing It, It is mandatory In that all other modea are exclud-
ed. 39 Tex. Jur. "Statutes," Sec. 17, p. 39.
     In view of the foregoing, it Is the opinion of this
office that Article 2654e, Vernon's Civil Statutes, Is clear
ln thata total of five native born students from each of the
American continents will be allowed to attend State supported
lnstltutlons of collegiate ranks annually without payment of
tuition and not that one hundred scholarshipa shall be granted.
The Legislature has plainly stated In Article 2654e, Vernon's
Civil Statutes, that in no event could more than one hundred
students be accepted under the provisions of Article 2654e.
                      SUMMARY
            Under Article 2654e, Vernon's Civil
            Statutes, no more than five students
            from each American Nation are eligible
            to enroll ,annuallyIn a Texas College
            exempt from tuition payments.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas


                                     $&&.&gLG?c5Tu
                                BY
                                      Martha Joe Stroud
                                      Assistant
MJs:mm
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
L. P. Lollar
B. H. Tlmmlna, Jr.
Leon F. Pesek
Raymond V. Loftln, Jr.
REKtEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore